UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KHALILAH SULUKI ,

                       Plaintiffs,

         vs.                                       Civil Case No. I :21-cv-01156-SHS

 CREDIT ONE BANK NA, CAPITAL ONE
 BANK, NA, and COMENITY CAPITAL
 BANK,

                        Defendants.

                            STIPULATED PROTECTIVE ORDER
         IT IS HEREBY STIPULATED by and between Plaintiff Khalilah Suluki and Defendants

Credit One Bank NA, Capital One Bank, NA, and Comenity Capital Bank (collectively

"Defendants"), through their respective attorneys of record , as follows:

         WHEREAS, documents, testimony and information have been and may be sought,

produced or exhibited by and among the parties relating to trade secrets, proprietary systems,

confidential applicant or employee information, confidential commercial information, confidential

research and development, or other proprietary information belonging to "Defendants" and/or

credit and other confidential information of Plaintiff and third parties whose information may be

disclosed during the discovery process.

         THEREFORE, this Court orders as follows :

         1.     This Order shall govern the use, handling and disclosure of all documents,

testimony or information produced or given in this action that are designated to be subject to this

Order.

         2.     Any documents, testimony or information submitted , either voluntarily or pursuant

to any subsequent order, which is asserted in good faith by the producing party or by any other



                                                                                          500269l v.3
party to contain or constitute information protected by    Federal Rule of Cjyjj Procedure 26(c) or
other provision of law, shall be so designated in writing, or orally at a deposition, hearing or trial

and shall be segregated from other information being submitted . Materials so designated shall be

clearly marked on their face with the legend: "CONFIDENTIAL." Such documents, transcripts,

or other materials are referred herein as "CONFIDENTIAL MATERIALS."

       3.      A party wishing to designate portions of a deposition transcript CONFIDENTIAL

pursuant to this Order must, within 2 business days from the conclusion of the deposition, order

the original or a copy of the transcript of the deposition from the court reporter for regular

turnaround.   The    designating    party   may    designate   those   portions    of the    transcript

CONFIDENTIAL, in accordance with paragraph 2 of this Order. The designating party shall

designate such CONFIDENTIAL MATERIAL either on the record or by serving upon all counsel

ofrecord via facsimile or other electronic transmission a Notice setting forth the page, line numbers

and designation . The designating party must serve such Notice within 14 calendar days after its

counsel receives a copy of the deposition transcript. All transcripts will be treated as confidential

until the expiration of the 14-day period described in this paragraph. Any portions of a transcript

designated as confidential shall thereafter be treated as confidential in accordance with this Order.

The parties shall negotiate in good faith to alter the time frames set forth in this paragraph in

situations where a more expedited filing of a designated portion of the deposition transcript is

required.

        4.      All CONFIDENTIAL MATERIALS , and all information derived therefrom

(including but not limited to all testimony, deposition or otherwise, that refers, reflects or otherwise

discusses any such materials) , shall not be used, directly or indirectly, by any person for any

business, commercial or competitive purposes or for any purpose whatsoever other than solely for




                                                                                              500269Jv.3
                                              - -·· ··- ··...   --   . ·· --·   --·- .. -   JT8




the preparation and trial of this action in accordance with this Order.

       5.       The Parties agree that CONFIDENTIAL MATERIALS produced in discovery in

this case shall not be used, be required to be produced or admissible, in whole or in part, in any

other legal or administrative proceedings.

        6.      Subject to paragraph 9, in the absence of prior written perm1ss1on from the

designating party or an order by the Court, CONFIDENTIAL MATERIALS shall not be disclosed

to any person other than : (i) the parties and their attorneys and support staff employees who

perform work tasks related to this case; (ii) qualified persons taking testimony involving such

material and necessary stenographic and clerical personnel; (iii) disclosed experts and their staff

employed for this litigation; except that a party may disclose its own CONFIDENTIAL

MATERIALS to an expert who may not be identified as a testifying expert; (iv) present or former

employees of the producing party in connection with their depositions in this action, including

witness produced pursuant to Fed, R, Civ, P, 30(b)(6): (v)witnesses who are deposed in this action

or who are called to testify as witnesses at any hearing in this action, but only in preparation for

the deposition or hearing and only as to such material in which the witness is identified as an

originator, author, addressee, or recipient of the original or a copy; (vi) the Court, Court personnel ,

and members of any jury impaneled to hear this case and (vii) any mediators assigned to this

litigation and their staff.

        7.      Subject to paragraph 9, CONFIDENTIAL MATERIALS shall not be disclosed to

any person designated in paragraph 6(iii) unless he or she has executed a written, dated declaration

in the form attached as Exhibit A, acknowledging that he or she has first read this Order, agreed

to be bound by the terms thereof, agreed not to reveal such CONFIDENTIAL MATERIALS to

anyone, and agreed to utilize such CONFIDENTIAL MATERIALS solely for the purposes of this




                                                                                                  5002691 v.3
litigation. All persons to whom CONFIDENTIAL MATERIALS are disclosed are hereby enjoined

from disclosing same to any other person except as provided in this Order, and are also enjoined

from using same except in the preparation for and trial of this case between the named parties

thereto . No person receiving or reviewing CONFIDENTIAL MATERIALS shall disseminate or

disclose them to any person other than those described above in Paragraph 6 and for the purposes

specified, and in no event shall such person make any other use of such CONFIDENTIAL

MATERIALS.

       8.      No person       receiving     or reviewing CONFIDENTIAL MATERIALS shall

disseminate or disclose them to any person other than those described above in paragraphs 6 and

7.

       9.      In the event that any party disagrees with any designation made under this Order,

that party shall bring it to the attention of the designating party within a reasonable time after

discovering their disagreement. The parties shall first attempt in good faith to resolve the

disagreement informally. If the dispute cannot be resolved and the receiving party concludes in

good faith that the materials have been improperly classified, the receiving party shall notify the

designating party in writing by facsimile or by electronic transmission of its objection, but shall

continue to maintain the documents or other information as confidential for fifteen (15) days after

such notice . The designating party shall have the right to move the Court to retain the designated

status of such materials . If the designating party files such a motion within the fifteen (15) day

period, the receiving party shall continue to retain the materials as CONFIDENTIAL consistent

with the designating party's designation, until the Court has ruled on the designating party's motion .

        10.    Subject to paragraph 9, any party seeking to file CONFIDENTIAL MATERIALS

with the Court must contact the designating party two (2) business days prior to such filing to: (i)



                                                                                             5002691 v. 3
                                                                               - -v- -   ...... -




provide the designating party with notice that it seeks to file CONFIDENTIAL MATERIALS with

the Court; and (ii) meet and confer in good faith to determine whether a redacted version of the

CONFIDENTIAL MATERIALS can be filed with the Court. In the event no agreement is reached

for the filing of a redacted version, the party seeking to file such CONFIDENTIAL MATERIALS

shall file such material in accordance with Local Rule 5. The parties shall work together in good

faith to coordinate the filing of all motions and material covered by this paragraph to permit

compliance with the Local Rules.

       11.     Subject to paragraph 9, within sixty (60) days after the conclusion of this case, upon

request by the designating party, the receiving party shall assemble and return to the designating

party all materials containing information designated in accordance with paragraph 2, above. The

designating party may elect to have its designated materials destroyed rather than returned, in

which case the other party shall provide written verification that the materials, including any

summaries, extracts, compilations, notes or other attorney work product, have been destroyed.

       12.     The inadvertent or unintentional disclosure of Confidential Materials by a

producing party of information subject to a claim of attorney-client privilege or work product

immunity shall not be deemed a waiver in whole or in part of the party's claim of privilege or work

product immunity, either as to the specific information disclosed or as to any other information

relating thereto or on the same subject matter. If a party has inadvertently produced information

subject to a claim of privilege or immunity, the receiving party, upon request, or, on its own

initiative as such time as the receiving party reasonably and in good faith believes itself to be in

possession of inadvertently produced materials subject to a claim of priv ilege or immunity,

whichever occurs first , shall promptly return the inadvertently produced materials, and all copies

of those materials that may have been made and any notes regarding those materials shall be




                                                                                                    500269l v.3
                                                                               . -~'- u UI (j




destroyed. The party returning such information may move the Court for an order compelling

production.

        13.    Nothing in this Protective Order shall be construed to prevent a party or a nonparty

from seeking such further provisions regarding confidentiality as may be appropriate or from

seeking an amendment or modification of the existing terms of this Protective Order upon proper

notice, motion and showing.

        14.     Nothing in this Protective Order shall be deemed a waiver by a party of any

objections that might be raised as to the relevance or admissibility at trial of evidentiary materials.

        15.     Except as to documents filed with the Court, this Order shall remain binding after

the conclusion of this case unless otherwise ordered by the Court, and the Court shall retain

jurisdiction over all parties bound hereby for the purposes of enforcing this Order. Each individual

signing the acknowledgment attached as Exhibit A agrees to be subject to the jurisdiction of this

Court for purposes of this Order.

        16.     This Order does not prevent any party from seeking to seal trial transcripts and/or

trial exhibits, including documents previously filed under seal, or from seeking any other similar

relief pursuant to the local rules.

        17.     Neither the entry of this Order, nor the designation of any material as

"CONFIDENTIAL" nor the failure to make such designation, shall constitute evidence on any

issue in this case. The designation of any materials as "CONFIDENTIAL" does not waive that

party's objection to any discovery on the ground that it seeks information protected by Federal

Rule of Cjyj( Procedure 26(c) or other provision of law.

        18.     Nothing herein shall affect or restrict the rights of any party with respect to its own

documents or to the information obtained or developed independently of materials afforded




                                                                                                5002691 v. 3
                                                                           -   ..;,,J-   •   -·   -




confidential treatment pursuant to this Order.

         19.   The Court may impose appropriate sanctions for the disclosure of Confidential

Materials in violation of this Protective Order or for the improper designation of documents or


testimoa}/urTLt , ~e, ~Order.                ~~                 /4 n/~,
IT IS   so ORDERED                     ~                      l V
                                                                V




Dated:   ~ 2t,?-VeU
                                                    Hon.

WE ASK FOR THIS:

 Dated: May 21, 2021                 STRADLEY RONON STEVENS         & YOUNG, LLP

                                     ISi JACQ UELINE AIELLO
                                     Jacqueline M. Aiello (JMM4 790)
                                      100 Park A venue, Suite 2000
                                     New York, New York 10017
                                     (212) 812-4139
                                     (646) 682-7180 (fax)
                                     jaiello@stradley.com
                                     Attorney for Capital One Bank (USA), N.A. (improperly
                                     identified as Capital One Bank NA)
 Dated: May 21, 2021
                                      CONSUMER LITIGATION ASSOC IA TES

                                      Isl Craig C. Marchiando
                                     Craig C. Marchiando, Esq.
                                     763 J. Clyde Morris Blvd, Suite 1-A
                                     Newport News, VA 23601
                                     Attorney for Plaintiff
 Dated: May 21, 2021
                                      McGUIREWOODS LLP

                                      Isl Heidi Seignmund
                                      Heidi Seignmund. Esq.
                                      Gate Way Plaza
                                      800 East Canal Street
                                      Richmond, VA 23219
                                      Attorney for Credit One Bank, NA




                                                                                                      500269lv.3
                                                           - - -- · -


Dated: May 21, 2021   SAUL EWING   LLP

                      /s/ Colleen Fox
                      Colleen Fox, Esq.
                      650 College Road East
                      Princeton, NJ 08540
                      Attorney for Comenity Capital Bank




                                                                        5002691v.3
                                                                                     f1




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2021 I caused the foregoing document to be

electronically filed via the Court's ECF system.


                                                   Isl Jacqueline M Aiello
                                                   Jacqueline M. Aiello




                                                                                          500269Jv.3
